DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,781,091. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a patentably indistinguishable apparatus having an articulated arm, and a rotary gripping apparatus. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6,8,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miksch (U.S. 2005/0160704) in view of Williams (U.S. 6,681,149).
In regards to claim 1. Miksch discloses An apparatus comprising: a controlled environment enclosure (35); an arm apparatus (17 having arms 9) disposed within the controlled environment enclosure (fig. 1); and a rotary gripping apparatus (18) disposed within the controlled environment enclosure wherein each of the arm apparatus and rotary gripping apparatus are moveable with regard to the other of the arm apparatus and rotary gripping apparatus (the transport device 17 moves independent of the rotatory gripping apparatus 18 the transport device 17 rotates along a path to move the containers from a start to an end position, the gripping apparatus also rotates relative to the containers and the transport device 17 to remove cover 11 also illustrated in fig. 4 the gripping apparatus pivots relative to both the transport device and the container).
Miksch does not discloses an articulated arm apparatus.
Williams discloses an articulated arm apparatus (at least elements 25 and 24) for holding and moving a container (20).
It would have been obvious to one having ordinary skill in the art at the time of filling to Substitute the arm conveyor of Miksch for the articulated arm apparatus of Williams for the purpose of moving the container through operating stations. One having ordinary skill in the art would have expected the articulated arm apparatus of Williams to predictably perform the same functions of container movement as the arm conveyor of Miksch as such it would have been obvious to substitute one known container movement system for another. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
In regards to claim 2. Miksch in view of Williams teaches The apparatus of claim 1, Miksch further discloses the rotary gripping apparatus is configured for gripping a gripping area of a container cover (11) sealing the container (see at least fig. 2).
Williams further teaches the articulated arm apparatus is configurable for holding and moving a container in three dimensions (see at least fig. 1 and 5 and col 8 lines 42-62).
In regards to claim 3. Miksch in view of Williams teaches The apparatus of claim 2, Miksch further discloses wherein: the rotary gripping apparatus comprises two gripping elements (20 and 21) having facing mutually engageable surfaces (19 and 24), at least one of the two gripping elements being rotatable about a common axis (axis 34 see fig. 4) with the other of the two gripping elements to grip the gripping area of the container cover between the two facing mutually engageable surfaces (see at least fig. 2 and paragraph 18); 
Williams further teaches the articulated arm apparatus comprises at least two arm segments (illustrated in at least fig. 5), at least one arm segment being configurable to hold the container (see at least fig. 5 container 20 is held by portion 31).
In regards to claim 4. Miksch in view of Williams teaches The apparatus of claim 2, Miksch in view of Williams further teaches wherein the articulated arm apparatus and the rotary gripping apparatus can be separated by a distance large enough for the gripping apparatus to not interfere with the working of the articulated arm apparatus (this is an intended use recitation however, the combination of Miksch and Williams simply suggest using an articulated arm apparatus for moving the container between each processing station that movement could be envisioned such that the articulated arm would not interfere with the gripping apparatus as such the proposed combination would teach the claimed limitation).
In regards to claim 5. Miksch in view of Williams teaches The apparatus of claim 2,  Miksch further discloses a controller for controlling at least the articulated arm apparatus and the gripping apparatus (see at least paragraph 22 the movement apparatus and the rotary gripper are each controllable device as such controlled by some type of controller not specifically disclosed).
Williams further teaches a controller for controlling at least the articulated arm apparatus (see at least col 8 lines 42-62).
In regards to claim 6. Miksch in view of Williams teaches The apparatus of claim 5, Williams further teaches wherein the moving the container is moving the container along a path that is determined by the controller and the moving the container is contained within a space determined by the controller (see at least col 8 lines 42-62, also see at least figs. 1 and fig. the articulated arm is confined to a space and movement of the container is along a path controlled by the controller since the controller controls movement of the arm, additionally the path is determined by the desired destination of the container being held by the robot further detailing the path the arm is to follow within the defined space).
In regards to claim 8. Miksch in view of Williams teaches The apparatus of claim 2, Williams further teaches wherein the articulated arm apparatus is at least one of automatically controlled and reprogrammable (see at least col 8 lines 42-62).
In regards to claim 9. Miksch in view of Williams teaches The apparatus of claim 2, Miksch further discloses wherein the gripping apparatus is at least one of automatically controlled and reprogrammable (see at least paragraph 22 the gripping apparatus is controllable).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miksch (U.S. 2005/0160704) in view of Williams (U.S. 6,681,149) and further in view of Laukenmann (DE 4419475)

In regards to claim 7. Miksch in view of Williams teaches The apparatus of claim 5 Neither Miksch nor Williams teach a sensor configured for supplying information to the controller for determining at least one of a location of the container cover gripping area and an orientation of the container cover.
Laukenmann teaches a sensor configured for supplying information to the controller for determining at least one of a location of the container cover gripping area and an orientation of the container cover (see at least paragraph 56 of translation for sensor and sensor supplying information of location of container cover).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify the Miksch to include the sensor as taught by Laukenmann such that the gripping device is capable of determining when the cover is gripped by the device this would provide a feedback as to if the cover has been gripped and therefore removed from the container as taught by Laukenmann in at least paragraph 56.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miksch (U.S. 2005/0160704) in view of Williams (U.S. 6,681,149) as applied to claim 2 above and further in view of Pierce (U.S. 3,783,581).
In regards to claim 10. Miksch in view of Williams teaches The apparatus of claim 2, Neither Miksch nor Williams teach wherein the controlled environment enclosure is configured for maintaining with an interior of the enclosure an air pressure different from an air pressure exterior to the enclosure.
Pierce teaches the controlled environment enclosure is configured for maintaining with an interior of the enclosure an air pressure different from an air pressure exterior to the enclosure (see at least col 9 lines 43-64).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify Miksch such that the environment enclosure is air pressure controlled with positive pressure greater than ambient pressure such that any leakage of air which occurs will be outwardly preventing contamination bacteria as taught by Pierce in col 9 lines 49-60.

Claim(s) 11-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miksch (U.S. 2005/0160704) in view of Williams (U.S. 6,681,149) and Pierce (U.S. 3,783,581).
In regards to claim 11. Miksch discloses an apparatus for processing an item disposed within a tub (13), the tub having a cover (11), the apparatus comprising: a environment enclosure (35); an arm apparatus (17 having arms 9) disposed within the controlled environment enclosure (fig. 1); the articulated arm apparatus configured to manipulate the tub (the transport device 17 transports the tub 13); and a rotary gripping apparatus (18) disposed within the controlled environment enclosure (fig. 1), the rotary gripping apparatus configured to manipulate the cover (see at least paragraph 18); wherein manipulation of the tub is separate from manipulation of the cover (illustrated in at least paragraph 18 and fig. 1 and figs. 2-4 the gripper is independent of the transporter).
Miksch does not discloses an articulated arm apparatus.
Williams discloses an articulated arm apparatus (at least elements 25 and 24) for holding and moving a container (20).
It would have been obvious to one having ordinary skill in the art at the time of filling to Substitute the arm conveyor of Miksch for the articulated arm apparatus of Williams for the purpose of moving the container through operating stations. One having ordinary skill in the art would have expected the articulated arm apparatus of Williams to predictably perform the same functions of container movement as the arm conveyor of Miksch as such it would have been obvious to substitute one known container movement system for another. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
Miksch does not discloses a controlled environment enclosure
Pierce teaches a controlled environment enclosure (see at least col 9 lines 43-64).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify Miksch such that the environment enclosure is air pressure controlled with positive pressure greater than ambient pressure such that any leakage of air which occurs will be outwardly preventing contamination bacteria as taught by Pierce in col 9 lines 49-60.
In regards to claim 12. Miksch in view of Williams and Pierce teaches The apparatus of claim 11, Miksch further discloses the rotary gripping apparatus is configured for gripping a gripping area of a container cover (11) sealing the container (see at least fig. 2).
Williams further teaches the articulated arm apparatus is configurable for holding and moving a container in three dimensions (see at least fig. 1 and 5 and col 8 lines 42-62).
In regards to claim 13, Miksch in view of Williams and Pierce teaches The apparatus of claim 12, Miksch further discloses wherein: the rotary gripping apparatus comprises two gripping elements (20 and 21) having facing mutually engageable surfaces (19 and 24), at least one of the two gripping elements being rotatable about a common axis (axis 34 see fig. 4) with the other of the two gripping elements to grip the gripping area of the container cover between the two facing mutually engageable surfaces (see at least fig. 2 and paragraph 18); 
Williams further teaches the articulated arm apparatus comprises at least two arm segments (illustrated in at least fig. 5), at least one arm segment being configurable to hold the container (see at least fig. 5 container 20 is held by portion 31).
In regards to claim 14. Miksch in view of Williams and Pierce teaches The apparatus of claim 12, Miksch in view of Williams and Pierce further teaches wherein the articulated arm apparatus and the rotary gripping apparatus can be separated by a distance large enough for the gripping apparatus to not interfere with the working of the articulated arm apparatus (this is an intended use recitation however, the combination of Miksch and Williams simply suggest using an articulated arm apparatus for moving the container between each processing station that movement could be envisioned such that the articulated arm would not interfere with the gripping apparatus as such the proposed combination would teach the claimed limitation).
In regards to claim 15. Miksch in view of Williams and Pierce teaches The apparatus of claim 12, Miksch further discloses a controller for controlling at least the articulated arm apparatus and the gripping apparatus (see at least paragraph 22 the movement apparatus and the rotary gripper are each controllable device as such controlled by some type of controller not specifically disclosed).
Williams further teaches a controller for controlling at least the articulated arm apparatus (see at least col 8 lines 42-62).
In regards to claim 16. Miksch in view of Williams and Pierce teaches The apparatus of claim 15, Williams further teaches wherein the moving the container is moving the container along a path that is determined by the controller and the moving the container is contained within a space determined by the controller (see at least col 8 lines 42-62, also see at least figs. 1 and fig. the articulated arm is confined to a space and movement of the container is along a path controlled by the controller since the controller controls movement of the arm, additionally the path is determined by the desired destination of the container being held by the robot further detailing the path the arm is to follow within the defined space).
In regards to claim 18. Miksch in view of Williams and Pierce teaches The apparatus of claim 12, Williams further teaches wherein the articulated arm apparatus is at least one of automatically controlled and reprogrammable (see at least col 8 lines 42-62).
In regards to claims 19. Miksch in view of Williams and Pierce teaches The apparatus of claim 12, Miksch further discloses wherein the gripping apparatus is at least one of automatically controlled and reprogrammable (see at least paragraph 22 the gripping apparatus is controllable).
In regards to claim 20. Miksch in view of Williams and Pierce teaches The apparatus of claim 12,  Pierce further teaches the controlled environment enclosure is configured for maintaining with an interior of the enclosure an air pressure different from an air pressure exterior to the enclosure (see at least col 9 lines 43-64).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Miksch in view of Williams and Pierce as applied to claim 15 and further in view of Laukenmann (DE 4419475)
In regards to claim 17. Miksch in view of Williams and Pierce teaches The apparatus of claim 15, Neither Miksch, Williams or Pierce teach a sensor configured for supplying information to the controller for determining at least one of a location of the container cover gripping area and an orientation of the container cover.
Laukenmann teaches a sensor configured for supplying information to the controller for determining at least one of a location of the container cover gripping area and an orientation of the container cover (see at least paragraph 56 of translation for sensor and sensor supplying information of location of container cover).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify the Miksch to include the sensor as taught by Laukenmann such that the gripping device is capable of determining when the cover is gripped by the device this would provide a feedback as to if the cover has been gripped and therefore removed from the container as taught by Laukenmann in at least paragraph 56.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731